Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/11/21.  Claims 1,7,54 are amended.  Claims 1,4-7,21,24,26,28-29,35-38,40-42,45,48,52-58 are pending.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Line 19, the limitation of “ having an exposed first surface and an exposed first surface and an exposed opposing second surface” is vague and indefinite because it is not clear what is the difference between “ an exposed first surface and an exposed first surface and exposed second surface”.  Both recitations of the first surface are referring to the same first surface.  It is not clear why the recitation is repeated.  Lines 23-24 have the same problem.
The new rejection is necessitated by amendment.
Claim Rejections - 35 USC § 103
Claims 1,2,4-5,7,21,24,35-38,40-42,52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al ( 2008/0032006) in view of Morad ( 2005/0025862) and Chedid ( 20120263854) .
For claim 1, Villagran discloses a method of making a chip food product.  The method comprises the steps of providing a dough, heat-pressing the dough to form a heat-pressed dough sheet and cooking the heat-pressed dough to form a food product having a moisture content of from about .5-4%.  The dough comprises about 50-80% dry blend and about 20-50% added water.  The dry blends comprise from about 2-98% of starch-based flours such as corn flour, rice flour, potato flour, green pea flour etc..  The flours can be blended to make snacks of different compositions, texture and flavors.  Other ingredients such as modified starches, native starches, gum, emulsifier can be added in amount of from 0-25%.  For claim 7, the starch includes native starch or modified starch.  For claim 21, the dough can includes materials such as potato material, vegetable powder, grain flour etc.. in amount of up to 30%.  Furthermore, the amount of up to about 30% in claim 21 includes 0 amount which is also disclosed in Villagran.  For claim 24, table IV shows a dough with .6% emulsifier.  For claim 1, Villagran discloses sheeting to a thickness ranging from about .015-.10 inch.   Villagran discloses the dough is sheeted by rolling out between two counter rotating rollers heated to about 90-135 degrees F.  For claim 52, Villagran discloses a chip food product made from the method. ( see paragraphs 0031,0034,0042,0044,0045,0050,0051,0059,table IV)

Morad discloses a method of making uncooked or raw dough product.  Morad discloses to form a single dough formulation which is then sheeted into a layer of substantially thickness.  One side of the sheeted dough can then be processed to substantially change the moisture content of a region of the single layer.  That layer can, for example, be hot pressed in the form of a large heated surface to cause a region of the single layer to lose moisture resulting in a region in the dough layer that upon baking become more crispy than the unheated region. To accomplish these functions, the press is heated to at least 500 degree F and compress the dough for at least 5 seconds. ( see paragraphs 0011,0012)
Chedid discloses a method for making flat breads.  Chedid discloses the dough balls are pressed under elevated heat and pressure between platens or other flat surfaces to form relatively thinner dough flats.  Temperature of the platens preferably varies from about 350-500 degrees F.  ( see paragraph 0037)
Pressing to form dough sheet at high temperature is known as shown in Morad.  Morad teaches to press the dough sheet by heating the press to a temperature at least 500 degrees.  Thus, it is obvious that if the dough is pressed in a press, both surfaces of the dough sheet would be exposed to the heat because the press is heated.  Furthermore, pressing dough to form sheet by passing the dough through two heated platens or other flat surfaces is known in the art as taught in Chedid.  It would have been obvious to one skilled in the art to incorporate the teaching of Morad in the Villagran method to reduce the moisture content of the layer to obtain the benefit of a more crispy product as taught in Morad. It would have been obvious to use known means for the pressing such as the heated platens as taught in Chedid or heated rollers which is ued in Villagran. The temperature range of heating is known in the art .
Claims 28,29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagran in view of Morad as applied to claims 1,2,4-5,7,21,24,35-38,40-42,52-58 above, and further in view of Holm (EPA 0324460) and Kelly ( 7897191).
Willagran does not disclose the particulate with the size and type as in claims 28-29.
Holm discloses a method of making snack products.  Holm teaches to add particulate material to the dough.  The particulates provide vents for the escape of steam during frying of dough preform.   ( see page 5 lines 38-45)
Kelly discloses a method of making snack chip.  Kelly teaches to add particles of buckwheat hull having particle sizes such that 99% or more by weight pass through a 20-mesh US standard screen.  The ground buckwheat hulls are added to the dough at a level of .05-5%.  ( see col. 2)
The adding of particulates to the dough for functional effect or nutritional benefit are known in the art as shown by Holm and Kelly.  It would have been obvious to one skilled in the art to add particulates for the benefits taught in Kelly and Holm.  It would have been obvious to follow the guideline of Kelly for the amount and appropriate particle size.   Particles that pass through a 20 mesh size mean they are smaller than .841mm ( 841 micrometers) which fall within the claimed size range. While Kelly discloses buckwheat, it would have been obvious that the selection of particulate is a matter of taste preference.  It would have been obvious to use select corn, rice or any other material depending on the taste desired.
Claims 26,45,48 ,58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagran in view of Morad as applied to claims 1,2,4-5,7,21,24,35-38,40-42,52-58 above, and further in view of Gimmler ( 6001409)

Gimmler discloses a method of making masa corn-based chips.  Gimmler teaches to add leavening agents in amounts of up to about 3%.  Gimmler discloses the snack chips can be cooked by baking or baking and frying.  Gimmler discloses that reducing the moisture content of the pieces by baking prior to frying is preferred so as to reduce the total fat content of the final product.  ( see col. 10 lines 44-59, col. 15 lines 15-16, col. 18 lines 10-15)
It would have been obvious to one skilled in the art to add leavening agent in amount as taught in Gimmler as it is a common additive in snack product. Both baking and baking/ frying are known alternative cooking methods for snack chips as shown in Gimmler.  It would have been obvious to bake or bake/fry the Villagran snack product to reduce the fat content of the product.
Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Villagran in view of Morad as applied to claims 1,2,4-5,7,21,24,35-38,40-42,52-57 above, and further in view of Stanton ( 2011/0183059)
Villagran does not disclose that the flour is partially gelatinized.
Stanton teaches flour that has gone through dry sterilization, infrared heating, microwave heating et.. or any other process that would decrease the initial microbial load of the flour and would thereby enhance shelf life of the product.  A heat-treated flour is also favorable for enhancing the shelf life since enzymes are inactivated.  ( see paragraph 0039)
Heated-treated flour is well known in the art as exemplified in Stanton.  It would have been obvious to one skilled in the art to use heat-treated flour when desiring the properties provided by the flour.  When the flour is heat-treated, it is obvious that the flour is partially gelatinized.


Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. 
In the response, applicant argues that Morad suggests forming a dough sheet that is heat-treated only on one side.  The examiner respectfully disagrees with this conclusion.  Morad teaches to press the dough sheet by heating the press to a temperature at least 500 degrees.  Thus, it is obvious that if the dough is pressed in a press, both surfaces of the dough sheet would be exposed to the heat because the press is heated.  However, due to the amendment, a new reference is added to show the obviousness of pressing between two heated platens.   Pressing dough to form sheet by passing the dough through two heated platens or other flat surfaces is known in the art as taught in Chedid.  It would have been obvious to one skilled in the art to incorporate the teaching of Morad in the Villagran method to reduce the moisture content of the layer to obtain the benefit of a more crispy product as taught in Morad. It would have been obvious to use known means for the pressing such as the heated platens as taught in Chedid or rollers which is used in Villagran.  One can heat the rollers to form heated surfaces. The temperature range of heating is known in the art as shown in Chedid.  The objective of heat-pressing the dough in Morad is to form a thin outer dough sheet, to reduce the moisture level of the layer and to kill any yeast present.  This results in a dough that when baked becomes much more crispy than the thicker adjacent layer having substantial quantities of moisture.  One would have been motivated to include such processing step in the Villagran process to enhance the crispness of the product and to use known means of heated pressing between two heated platens as shown in Chedid.  Applicant argues Morad is directed to filled products.  The Morad reference is only relied upon for the concept of heating a dough sheet to reduce the moisture content of the dough to enhance its crispness.  One skilled in the art would have been motivated to incorporate such concept in the snack product of Villagran.  Furthermore, heat-pressing dough to form heated dough sheet is not unknown.  Chedid shows heat-pressing the dough through two heated platens to form dough sheet.  Applicant is only combining .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 3, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793